Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
For the purpose of examination the 112(f) or 112, sixth paragraph limitations will be interpreted as follows:
Claim 1:
• “video image acquisition unit configured to”, “specifying unit configured to”, “information acquisition unit configured to”, and “transmission unit configured to” will each be interpreted as a generic computer processor or computer for performing the claimed functional language (see Applicant's specification para [0052] lines 5-8 (regarding computer processor) and para [0053] lines 2-4 (regarding computer)). 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-4 are directed to an apparatus, which is a machine. Therefore, claims 1-4 are directed to one of the four statutory categories of invention. Claims 5-8 are directed to a method, which is a process. Therefore, claims 5-8 are directed to one of the four statutory categories of invention. Claims 9-12 are directed to a non-transitory computer-readable recording medium, which is a manufacture. Therefore, claims 9-12 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites specify a product that a customer in the store is interested in and an attribute of the customer, based on the acquired video image; execute a search using the specified product and attribute as queries, and acquire content corresponding to the product and attribute that serve as the queries. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of providing customer service assistance. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of 
Dependent claims 2-4 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-4 recite the additional elements of an apparatus, a video image acquisition unit configured to acquire a video image of the inside of a store (mere data gathering, which is a form of insignificant extra-solution activity), a specifying unit configured to specify, an information acquisition unit configured to execute, a transmission unit configured to transmit the acquired content to a store salesperson of the store (mere data transmission, which is a form of insignificant extra-solution activity), a terminal apparatus, and receiving/transmitting/processing data. Claim 2 recites the additional limitation of a database. Claim 4 recites the additional limitation of a position specifying unit configured to specify a position of a terminal apparatus (i.e., location services). The computer system component steps are recited at a high-level of generality (i.e., a computer system with a database, implementing location services) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-4 are not integrated into a practical application based on the same analysis as for claim 1 above. 
Claim 5:
The claim recites specifying a product that a customer in the store is interested in and an attribute of the customer, based on the acquired video image; executing a search using the specified product and attribute as queries, and acquiring content corresponding to the product and attribute that serve as the queries. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of providing customer service assistance. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. Examiner notes that the above characterization of the abstract idea is supported by Specification para [0001] lines 1-4 and para [0015] lines 1-4. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 6-8 recite the same abstract ideas identified in claim 5. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 5-8 recite the additional elements of acquiring a video image of the inside of a store (mere data gathering, which is a form of insignificant extra-solution activity), transmitting the acquired content to a store salesperson of the store (mere data transmission, which is a form of insignificant extra-solution activity), a terminal apparatus, and receiving/transmitting/processing data. Claim 6 recites the additional limitation of a database. Claim 8 recites the additional limitation of specifying a position of a terminal apparatus (i.e., location services). The computer system component steps are recited at a high-level of generality (i.e., a computer system with a 
Dependent claims 6-8 are not integrated into a practical application based on the same analysis as for claim 5 above.

Claim 9:
The claim recites specifying a product that a customer in the store is interested in and an attribute of the customer, based on the acquired video image; executing a search using the specified product and attribute as queries, and acquiring content corresponding to the product and attribute that serve as the queries. 
 
Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of providing customer service assistance. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. Examiner notes that the above characterization of the abstract idea is supported by Specification para [0001] lines 1-4 and para [0015] lines 1-4. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 10-12 recite the same abstract ideas identified in claim 9. 


Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 9-12 recite the additional elements of non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out; acquiring a video image of the inside of a store (mere data gathering, which is a form of insignificant extra-solution activity); transmitting the acquired content to a store salesperson of the store (mere data transmission, which is a form of insignificant extra-solution activity); a terminal apparatus; and receiving/transmitting/processing data. Claim 10 recites the additional limitation of a database. Claim 12 recites the additional limitation of specifying a position of a terminal apparatus (i.e., location services). The computer system component steps are recited at a high-level of generality (i.e., a computer system with a database, implementing location services) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 10-12 are not integrated into a practical application based on the same analysis as for claim 9 above.









Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-4 recite the additional elements of an apparatus, a video image acquisition unit configured to acquire a video image of the inside of a store, a specifying unit configured to specify, an information acquisition unit configured to execute, a transmission unit configured to transmit the acquired content to a store salesperson of the store, a terminal apparatus, and receiving/transmitting/processing data. Claim 2 recites the additional limitation of a database. Claim 4 recites the additional limitation of a position specifying unit configured to specify a position of a terminal apparatus (i.e., location services). Examiner notes that Applicant's specification para [0052] lines 5-8 and para [0053] lines 2-4 state that the video image acquisition unit, and the transmission unit are either generic processors or generic computers – therefore the acquiring step and the transmitting step are well-understood, routine, and conventional activity in the field. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System,” pages 298-301 regarding computer system, and pages 102-105 regarding location services. See PTO-892 Reference V – “Location-based service” pages 1-2 for additional information regarding location services. See also MPEP 2106.05(d)(II)(i-vi). 

Claims 5-8 recite the additional elements of acquiring a video image of the inside of a store, transmitting the acquired content to a store salesperson of the store, a terminal apparatus, and receiving/transmitting/processing data. Claim 6 recites the additional limitation of a database. Claim 8 recites the additional limitation of specifying a position of a terminal apparatus (i.e., location services). Examiner notes that Applicant's specification para [0052] See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System,” pages 298-301 regarding computer system, and pages 102-105 regarding location services. See PTO-892 Reference V – “Location-based service” pages 1-2 for additional information regarding location services. See also MPEP 2106.05(d)(II)(i-vi). 

Claims 9-12 recite the additional elements of non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out; acquiring a video image of the inside of a store; transmitting the acquired content to a store salesperson of the store; a terminal apparatus; and receiving/transmitting/processing data. Claim 10 recites the additional limitation of a database. Claim 12 recites the additional limitation of specifying a position of a terminal apparatus (i.e., location services). Examiner notes that Applicant's specification para [0052] lines 5-8 and para [0053] lines 2-4 state that the video image acquisition unit, and the transmission unit are either generic processors or generic computers – therefore the acquiring step and the transmitting step are well-understood, routine, and conventional activity in the field. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System,” pages 298-301 regarding computer system, and pages 102-105 regarding location services. See PTO-892 Reference V – “Location-based service” pages 1-2 for additional information regarding location services. See also MPEP 2106.05(d)(II)(i-vi). 






















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.















Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0114689) (“Wang”) in view of Hurewitz (US 2014/0365334) (“Hurewitz”). 

Claim 1: Wang discloses a customer service assistance apparatus (claim 8 lines 1-27) comprising: a . . . image acquisition unit configured to acquire a . . . image of the inside of a store (fig 1C 136-1; see also para [0036] lines 1-11 and para [0039] lines 1-16); a specifying unit configured to specify a product that a customer in the store is interested in (para [0070] lines 10-57 where “information exchange system” (lines 3-4) discloses claimed [specifying unit]) and an attribute of the customer, based on the acquired . . . image (para [0046] lines 1-12 where “information exchange system” (lines 3-4) discloses claimed [specifying unit]); an information acquisition unit configured to execute a search using the specified product and attribute as queries, and acquire content corresponding to the product and attribute that serve as the queries (para [0061] lines 1-22, 34-43, and 101-108 where “information exchange system” (line 5) discloses claimed [information acquisition unit] and para [0070] lines 10-57; see also para [0043] lines 1-27, para [0046] lines 1-12, and para [0051] lines 1-44); and a transmission unit configured to transmit the acquired content to a terminal apparatus that is used by . . . the store (para [0026] lines 1-25 and para [0009] lines 47-50; see also fig 2 element 104).  
Wang fails to explicitly disclose a video image acquisition unit configured to acquire a video image of the inside of a store; a specifying unit configured to specify a product . . . based on the acquired video image; a transmission unit configured to transmit the acquired content to a terminal apparatus that is used by a store salesperson of the store. However, Hurewitz does teach a video image acquisition unit configured to acquire a video image of the inside of a store (para [0078] lines 1-6; see also fig 1 element 152, para [0021] lines 7-15, and para [0083] lines 1-16); a specifying unit configured to specify a product . . . based on the acquired video (para [0083] lines 1-16); a transmission unit configured to transmit (fig 10 element 1035) the acquired content to a terminal apparatus that is used by a store salesperson of the store (fig 6 element 550; see also para [0094] lines 1-12, para [0102] lines 1-24, and para [0103] lines 1-16).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hurewitz into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Hurewitz teaches: 
One benefit of populating a store 102 with sensors 152 and beacons 160, 162 is that it is possible to improve customer service provided by sales clerks and other employees 140 of the store 102. For instance, a customer 130 may enter the store 102 and open an app on their mobile device 134. The app can provide an interface allowing the customer 130 to request the assistance of a sales clerk 140. The app on the mobile device 134 can identify the store 102 and the customer's particular location within the store 102 to a central server, which can then send a service request to a sales clerk 140 via their mobile device 144. In most cases, the app running on the customer's device 134 will have knowledge of the customer's identity, which can be used to collect data about the customer from the store's own databases. Thus the service request received on device 144 can inform the sales clerk 140 of the customer's location within the store, their past buying habits in the physical store 102, their browsing habits at a website affiliated with the store 102, the amount of purchases made by the customer 130 at the store 102 and the website, and even any coupons or rewards that may have been earned by the customer 130 through the store's loyalty program. This process is described in more detail below in connection with FIGS. 10 and 11 (para [0032] lines 1-23). 

and 
One benefit of the retailer system 100 is that a great deal of information about a customer is collected, which can then be used to greatly improve the customer's interactions with the retailer (para [0088] lines 1-4). 

In addition, it would have been recognized that applying the known technique of using a video image acquisition unit to acquire a video image of the inside of a store, a specifying unit configured to specify a product based on the acquired video image, and a transmission unit to transmit the acquired content to a terminal apparatus that is used by a store salesperson of the store, as taught by Hurewitz, to the teachings of Wang, would have yielded predictable results 

Claim 3: The cited prior art teaches the customer service assistance apparatus according to claim 1, and Wang further discloses wherein the specifying unit specifies past purchase history of the customer, and also specifies a type indicating a taste of the customer based on the specified purchase history (para [0084] lines 1-8; see also para [0045] lines 31-43, para [0048] lines 1-11, and para [0061] lines 1-22), and the information acquisition unit executes a search also using the specified type as one of the queries (para [0089] lines 1-3; see also para [0061] lines 1-22, 34-43, and 101-108 where “information exchange system” (line 5) discloses claimed [information acquisition unit] and para [0070] lines 10-57, para [0043] lines 1-27, para [0046] lines 1-12, and para [0051] lines 1-44)

Claim 4: The cited prior art teaches the customer service assistance apparatus according to claim 1. Wang fails to explicitly disclose further comprising a position specifying unit configured to specify a position of the store salesperson of the store based on positional information for specifying a position of a terminal apparatus that is used by the store salesperson, and also specify a position of the customer based on the acquired video image, wherein, if a relationship between the position of the customer and the position of the store salesperson satisfies a set condition, the specifying unit specifies a product that the customer is interested in and the attribute of the customer. However, Hurewitz does teach a position specifying unit configured to specify a position of the store salesperson of the store based on positional information for specifying a position of a terminal apparatus that is used by the store salesperson (para [0090] lines 1-10; see also para [0100] lines 1-10), and also specify a position of the customer based on the acquired video image (para [0078] lines 1-6), wherein, if a relationship between the position of the customer and the position of the store salesperson (para [0100] lines 17-21; see also para [0102] lines 12-24), the specifying unit specifies a product that the customer is interested in and the attribute of the customer (fig 6 element 550; see also para [0094] lines 1-12, para [0102] lines 1-24, and para [0103] lines 1-16).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hurewitz into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Hurewitz teaches: 
One benefit of populating a store 102 with sensors 152 and beacons 160, 162 is that it is possible to improve customer service provided by sales clerks and other employees 140 of the store 102. For instance, a customer 130 may enter the store 102 and open an app on their mobile device 134. The app can provide an interface allowing the customer 130 to request the assistance of a sales clerk 140. The app on the mobile device 134 can identify the store 102 and the customer's particular location within the store 102 to a central server, which can then send a service request to a sales clerk 140 via their mobile device 144. In most cases, the app running on the customer's device 134 will have knowledge of the customer's identity, which can be used to collect data about the customer from the store's own databases. Thus the service request received on device 144 can inform the sales clerk 140 of the customer's location within the store, their past buying habits in the physical store 102, their browsing habits at a website affiliated with the store 102, the amount of purchases made by the customer 130 at the store 102 and the website, and even any coupons or rewards that may have been earned by the customer 130 through the store's loyalty program. This process is described in more detail below in connection with FIGS. 10 and 11 (para [0032] lines 1-23). 

and 
One benefit of the retailer system 100 is that a great deal of information about a customer is collected, which can then be used to greatly improve the customer's interactions with the retailer (para [0088] lines 1-4). 

In addition, it would have been recognized that applying the known technique of using a position specifying unit to specify a position of the store salesperson of the store based on positional information for specifying a position of a terminal apparatus that is used by the store salesperson, and also to specify a position of the customer based on the acquired video image; and, if a relationship between the position of the customer and the position of the store 

Claim 5: Wang discloses a customer service assistance method (claim 1 lines 1-25) comprising: acquiring a . . . image of the inside of a store (fig 1C 136-1; see also para [0036] lines 1-11 and para [0039] lines 1-16); specifying a product that a customer in the store is interested in (para [0070] lines 10-57) and an attribute of the customer, based on the acquired . . . image (para [0046] lines 1-12); executing a search using the specified product and attribute as queries, and acquiring content corresponding to the product and attribute that serve as the queries (para [0061] lines 1-22, 34-43, and 101-108 and para [0070] lines 10-57; see also para [0043] lines 1-27, para [0046] lines 1-12, and para [0051] lines 1-44); and transmitting the acquired content to a terminal apparatus that is used by . . . the store (para [0026] lines 1-25 and para [0009] lines 47-50; see also fig 2 element 104). 
Wang fails to explicitly disclose acquiring a video image of the inside of a store; specifying a product . . . , based on the acquired video image; transmitting the acquired content to a terminal apparatus that is used by a store salesperson of the store. However, Hurewitz does teach acquiring a video image of the inside of a store (para [0078] lines 1-6; see also fig 1 element 152, para [0021] lines 7-15, and para [0083] lines 1-16); specifying a product. . . , based on the acquired video image (para [0083] lines 1-16); transmitting the acquired content to a terminal apparatus that is used by a store salesperson of the store (fig 6 element 550; see also para [0094] lines 1-12, para [0102] lines 1-24, and para [0103] lines 1-16). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hurewitz into the invention of 
One benefit of populating a store 102 with sensors 152 and beacons 160, 162 is that it is possible to improve customer service provided by sales clerks and other employees 140 of the store 102. For instance, a customer 130 may enter the store 102 and open an app on their mobile device 134. The app can provide an interface allowing the customer 130 to request the assistance of a sales clerk 140. The app on the mobile device 134 can identify the store 102 and the customer's particular location within the store 102 to a central server, which can then send a service request to a sales clerk 140 via their mobile device 144. In most cases, the app running on the customer's device 134 will have knowledge of the customer's identity, which can be used to collect data about the customer from the store's own databases. Thus the service request received on device 144 can inform the sales clerk 140 of the customer's location within the store, their past buying habits in the physical store 102, their browsing habits at a website affiliated with the store 102, the amount of purchases made by the customer 130 at the store 102 and the website, and even any coupons or rewards that may have been earned by the customer 130 through the store's loyalty program. This process is described in more detail below in connection with FIGS. 10 and 11 (para [0032] lines 1-23). 

and 
One benefit of the retailer system 100 is that a great deal of information about a customer is collected, which can then be used to greatly improve the customer's interactions with the retailer (para [0088] lines 1-4). 

In addition, it would have been recognized that applying the known technique of acquiring a video image of the inside of a store, specifying a product based on the acquired video image, and transmitting the acquired content to a terminal apparatus that is used by a store salesperson of the store, as taught by Hurewitz, to the teachings of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 7:  All the limitations in method claim 7 are closely parallel to the limitations of apparatus claim 3 analyzed above and are rejected on the same bases. 

Claim 8:  All the limitations in method claim 8 are closely parallel to the limitations of apparatus claim 4 analyzed above and are rejected on the same bases. 
Claim 9: Wang discloses a non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out: acquiring a . . . image of the inside of a store (fig 1C 136-1; see also para [0036] lines 1-11 and para [0039] lines 1-16); specifying a product that a customer in the store is interested in (para [0070] lines 10-57) and an attribute of the customer, based on the acquired . . . image (para [0046] lines 1-12); executing a search using the specified product and attribute as queries, and acquiring content corresponding to the product and attribute that serve as the queries (para [0061] lines 1-22, 34-43, and 101-108 and para [0070] lines 10-57; see also para [0043] lines 1-27, para [0046] lines 1-12, and para [0051] lines 1-44); and transmitting the acquired content to a terminal apparatus that is used by . . . the store (para [0026] lines 1-25 and para [0009] lines 47-50; see also fig 2 element 104). 
Wang fails to explicitly disclose acquiring a video image of the inside of a store; specifying a product . . . , based on the acquired video image; transmitting the acquired content to a terminal apparatus that is used by a store salesperson of the store. However, Hurewitz does teach acquiring a video image of the inside of a store (para [0078] lines 1-6; see also fig 1 element 152, para [0021] lines 7-15, and para [0083] lines 1-16); specifying a product. . . , based on the acquired video image (para [0083] lines 1-16); transmitting the acquired content to a terminal apparatus that is used by a store salesperson of the store (fig 6 element 550; see also para [0094] lines 1-12, para [0102] lines 1-24, and para [0103] lines 1-16). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hurewitz into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Hurewitz teaches: 
One benefit of populating a store 102 with sensors 152 and beacons 160, 162 is that it is possible to improve customer service provided by sales clerks and other employees 140 of the store 102. For instance, a customer 130 may enter the store 102 and open an app on their mobile device 134. The app can provide an interface allowing the customer 130 to (para [0032] lines 1-23); and 

One benefit of the retailer system 100 is that a great deal of information about a customer is collected, which can then be used to greatly improve the customer's interactions with the retailer (para [0088] lines 1-4). 

In addition, it would have been recognized that applying the known technique of acquiring a video image of the inside of a store, specifying a product based on the acquired video image, and transmitting the acquired content to a terminal apparatus that is used by a store salesperson of the store, as taught by Hurewitz, to the teachings of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 11:  All the limitations in non-transitory computer-readable recording medium claim 11 are closely parallel to the limitations of apparatus claim 3 analyzed above and are rejected on the same bases. 

Claim 12:  All the limitations in non-transitory computer-readable recording medium claim 12 are closely parallel to the limitations of apparatus claim 4 analyzed above and are rejected on the same bases. 



Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0114689) (“Wang”) in view of Hurewitz (US 2014/0365334) (“Hurewitz”). 

Claim 2: The cited prior art teaches the customer service assistance apparatus according to claim 1. Wang fails to explicitly disclose wherein the information acquisition unit selects a database according to the attribute, and searches the selected database. However, Jang does teach wherein the information acquisition unit selects a database according to the attribute, and searches the selected database (col 15 lines 11-28; see also col 10 line 65 – col 11 line 13 and col 12 lines 44-64). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jang into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Jang teaches: 
The example embodiments disclosed herein may construct an everyday language-based word set based on social 55 network content and may provide content using the everyday language-based word set, thereby achieving many advantages in terms of accuracy, efficiency, convenience, cost saving, and the like (col 7 lines 54-59). 


In addition, one of ordinary skill in the art would have been motivated to incorporate the teachings of Jang into the invention of Wang because using the information acquisition unit to select a database according to the attribute, and searching the selected database provides more relevant results because the attribute gives a context from which to select the database. 
In addition, it would have been recognized that applying the known technique of using the information acquisition unit to select a database according to the attribute, and searching the selected database, as taught by Jang, to the teachings of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 6:  All the limitations in method claim 6 are closely parallel to the limitations of apparatus claim 2 analyzed above and are rejected on the same bases. 

Claim 10:  All the limitations in non-transitory computer-readable recording medium claim 10 are closely parallel to the limitations of apparatus claim 2 analyzed above and are rejected on the same bases. 





















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Anttonen et al (US 2015/0052013) teaches a customer service apparatus that provides assistance by identifying customer attributes through images. 
Crutchfield (US 2014/0337151) teaches a customer service apparatus that provides assistance by identifying customer attributes through images. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625